 COMPONENTS, INC.163Components,Inc.andLocal Union No.387, Interna-tionalBrotherhood of Electrical Workers. Cases28-CA-2350 and 28-RC-2176May 26, 1972DECISION, ORDER, AND. DIRECTIONBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn January 20, 1972, Trial Examiner James T.Barker issued the attached Decision in this consoli-dated proceeding. Thereafter, the Respondent filedexceptions, a supporting brief, and an answeringbrief.GeneralCounsel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order,' except as modified below.1.We agree with the Trial Examiner that Respon-dent violated Section 8(a)(1) of the Act by interrogat-ing employees Field and McFadden as to their unionpreferences and sympathies, by requesting employeesLuna, Janowicz, and Lamb to remove union insigniafrom their clothing, and by threatening employeeHurst with the loss of certain employee benefits inthe event of unionization.2.The Trial Examiner also found that statementsmade by various management officials to a numberof employees regarding the possibility of plantclosure and the loss of employee benefits in the eventof unionization did not violate Section 8(a)(1) of theAct. The General Counsel excepted to this finding.We find merit in the exception.During the month prior to the Board-supervisedelection held among the employees in two of the fourbuildings comprisingRespondent's operations inPhoenix,Arizona,management officials spoke toemployees individually in the attempt to persuadethem to reject the Union. In these conversationsmanagement repeatedly raised the spectre of plantclosing and loss of employee benefits in the event ofunionization. The conversations in question are asfollows.Two days prior to the election, Hank Lambermont,a products manager, initiated a conversation withemployee Hurst. After informing her that he wouldinstruct her when she could vote on the day of theelection, he commented that the "east building," oneof the two the Union was attempting to organize, waslosing $2,000 a day. He went on to say that a unionwould force the Company to pay higher wages, andthat if it did the plant would be closed down by theend of the year. He then listed several employeebenefitsand stated that the employees would"probably" lose these if the Union came in.The following day, Lambermont sp -)ke with em-ployeeHarrison.He told her that the Companywould not pay higher wages even if the employeeshad a union because the Company could not affordthem. He then noted that if the employees selected aunion and the Company had to pay higher wages itwould close because it was already losing $2,000 aday.About 2 weeks before the election, William Hagan,a line supervisor, told employee Kellough that sheshould vote in the election, and then stated that theCompany was losing $2,000 a day and was doingemployees "a favor" by staying open.Contrary to the suggestions by these officials thatRespondent was in desperate financial condition,about a week prior to the election, Jerry Belverud,a department manager, told employee Bowen thatwhileRespondent had been prosperous, it could"only do so much" for its employees, and that ifemployee demands on Respondent were any greateritmight have to close its doors. These commentswere preceded by his observation that Respondenthad been forced to close a unionized plant inanother area, and that he for one would not like tostand in an unemployment line.About 1 week before the election, William Robertson,a products manager, told employee Kellough that ifthe Company were unionized, he Robertson, wouldnot have a job within 6 months, that "maybe" theCompany could not be as lenient with its employeesas it previously had been, and that "maybe" someprivileges would be taken away from them.An employer may speak freely to his employeesregarding issues arising in connection with a unionorganizational campaign, so long as his statements donot contain a threat of reprisal or force or promise ofbenefit.However, the Supreme Court inGisselPacking Co. v. N. L. R. B.,395U.S. 575, 616-619(1969), articulated rigorous standards to which anemployer's statements, when they constitute predic-tions of the effect unionization will have on theemployees, must conform in order not to be foundthreatening. Those standards and the reasons under-lying them are worth repeating.[T]he question raised here most often arises in the1Subsequent to the issuance of the Trial Examiner's Decision, the Unionexpedite the holding of a second election,Respondent opposed the motion.filed a motion to sever and withdraw the representation petition in order toIn view of our decision herein, the motion is hereby denied197 NLRB No. 25 164DECISIONSOF NATIONALLABOR RELATIONS BOARDcontextof a nascent union organizational drive,where employers must be carefulin waging theirantiunion campaigns. . . . Any assessment of theprecise scope of employerexpression,of course,must be made in the contextof itslabor relationssetting.Thus, an employer's rights cannot out-weigh the equal rights of the employees toassociate freely . . . . And any balancing of thoserightsmust take into account the economicdependence of the employees on their employers,and the necessary tendency of the former,because of that relationship, to pick up intendedimplications of the latter that might be morereadily dismissed by a more disinterested ear... .[W ]hat is basically at stake is the establishment ofa non-permanent, limited relationship betweenthe employer, his economically dependent em-ployee and his union agent, not the election oflegislators or the enactment of legislation wherebythat relationship is ultimately defined and wherethe independent voter may be freer to listen moreobjectively and employers as a class freer to talk.. . . Thus, an employer is free to communicate tohis employees any of his general views aboutunionism or any of his specific views about aparticular union, so long as the communicationsdo not contain a `threat of reprisal or force orpromise of benefit.'He may even make aprediction as to the precise effects he believes,unionization will have on his company. In such acase,however,the predictionmustbe carefullyphrased on the basis of objective fact to convey anemployer's belief as to the demonstrably probableconsequences beyond his controlor to convey a,management decision already arrived at to closethe plant in case of unionization. If there is anyimplication that an employer may or may nottake action solely on his own initiative for reasonsunrelated to economicnecessitiesand knownonly to him, the statementisno longer areasonable prediction based on available facts buta threat of retaliation based on misrepresentationand coercion, and as such without the protectionof the First Amendment. We therefore agree withthe court below that "conveyance of the employ-er's belief, even thoughsincere, that unionizationwill or may result in the closing of the plant is nota statement of factunless, which is most improba-ble, the eventuality of closing is capable of proof."[Emphasis supplied.]2This was especiallynecessarybecause statements by another manage-ment official implied that the alleged loss was either partially or whollyuntrue Jerry Belverud,a department manager,told employee Bowen thatthe Company had been prosperous during the year prior to the election3Lambermont in effect stated that Respondent would shut down if ithad to payincreasedwages,nomatter how small the increase4 Specifically,Objection 5 which encompasses the same conduct foundIn light of these standards, it is evident that thestatements by Lambermont, Hagan, Belverud, andRobertson were not protected expressions of opinionbut threats of retaliation in violation of the Act'sSection 8(a)(1).The statements by Belverud andRobertson do not meet theGisselstandards becauseneither contains objective facts.Moreover, bothstatements contain not so subtle threats. By linkingRespondent's closure of other plants after they wereunionized with the comment that he would not liketo stand in an unemployment line, Belverud impliedthat the plant might be shut down simply because itwas unionized. Robertson's similar statement that hewould not have a job within 6 months of the plant'sbeing unionized, linked with his suggestion thatRespondent might deal with employees more severe-ly after they were unionized and might take someprivileges from them, implied the likelihood ofretaliation by Respondent if its employees chose aunion.Thus, the statements by Belverud andRobertson both violated the Act's Section 8(a)(1).Lambermont's statements fail to meet theGisselstandards because Respondent introduced no evi-dence to prove that the statements were based onfact, or that the eventuality of plant closing was ademonstrably probable consequence of such fact.Lambermont's statements were phrased on the basisof an, alleged fact-that one of the four buildingsRespondent operated in Phoenix was losing $2,000 aday-but Respondent made no attempt to show thatthiswas actually true,2 or that, if it was,any3successfully enforced demand by the Union forhigherwages would, for reasons beyond Respon-dent's control, probably result in the closure of theaffected plants.While Hagan's statement to employee Kelloughcontains no prediction as to the effects of unioniza-tion, itmust be evaluated in the context of thetotality of Respondent's antiunion campaign. In thatcontext, his statement appears as part of Respon-dent's effort to instill in its employees the convictionthat its continuedexistence-and its employees'jobs-hinged on the election's outcome. As such, thestatement contains a threat of retaliation in violationof Section 8(a)(1) of the Act.3.Since we have overruled challenges sufficientto affect the outcome of the election, and havesustained the Union's objections to conduct affectingthe validity of the election,4 we shall direct that thechallenged ballots be opened and counted, and that ato beviolativeof Sec 8(a)(I)We note this because the Trial Examiner at p.17,123 ofhisDecision inadvertently states that he would overruleObjection5 (among others) rather than Objection 4 which the text followingin hisDecisionclearlyestablishes was the objection he intended to overruleand was overrulingAccordingly,we correct his Decision at the placedesignated above to show that it is Objection 4 and not Objection 5 that isoverruled. COMPONENTS, INC.165revised tallyissue. If the revised tally establishes thatLocal 387, United Brotherhood of Electrical Work-ers, represents the majority of Respondent's employ-ees, the Regional Director shall certify it as theircollective-bargaining representative.Otherwise, weshall direct that the first election be set aside and thatthe Regional Director within a reasonable time shallhold a second election to determine the question ofrepresentation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that Components, Inc., Phoenix,Arizona, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order with the following modifica-tions:1.Reletter paragraph 1(d) as paragraph 1(e), and.insert a new paragraph 1(d) as follows:"(d) Threatening employees with plant closure orother adverse economic consequences which mayresult from employee response to unionization."2.Delete the last paragraph of the Trial Examin-er's Decision and substitute the following:"IT IS HEREBY DIRECTED that the Regional DirectorforRegion 28 shall, pursuant to the Rules andRegulations of the Board, within 10 days from thedate of this direction, open and count the ballots ofShirley Falk, Donald Boness, Jerry Brose, StanleyHodges,ElizabethAverill,Erma Ottwell, EldaSchutte, Carolyn Vance, Arthur Cliff, Elynor Hear-on,Gladys Jones, ShoichiMinesaki,GwendolynPalmer,Charles Samples, Evelyn Yeager, ConnieShannon,DorisHovey, Dixie Linnenburger andHelen Van Der Erf and prepare and cause to beserved on the parties a revised tally of ballotsincluding therein the count of said ballots, and issuetheappropriate certification if the tallied voteestablishes that the Union represents the majority ofthe employees of Components, Inc., in the appropri-ate unit. If the tally establishes otherwise, it is herebydirected that the first election in Case 28-RC-2176be set aside and that a second election be conductedpursuant to the direction below."3.Substitute the attached Appendix for the TrialExaminer's Appendix.[DirectionofSecond Elections omitted frompublication.]759.Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 28 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunitytopresent evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.WE WILL NOT interrogate employees in amanner violative of the provisions of Section8(a)(1) of the Act concerning their union activi-ties, interests, or sympathies.WE WILL NOT threaten our employees with aloss of existing benefits in the event they select aunion to represent them.WE WILL NOT in an unlawful manner instructour employees to remove "vote yes"insigniasfrom their clothing.WE WILL NOT threaten employees with plantclosure or other adverse economic consequencesin the event they select a union to represent them.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join,or assistLocalUnion No. 387,International Brotherhood of Electrical Workers,orany other labor organization, to bargaincollectively through representatives of their ownchoosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.All of our employees are free to join, or refrainfrom joining, the Local Union No. 387, InternationalBrotherhood of ElectricalWorkers, or any otherlabor organization.COMPONENTS, INC.(Employer)DatedBy5 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L.R B v Wyman-Gordon Co,394 U S(Representative)(Title)Thisis an official notice and must not bedefacedby anyone.Thisnotice must remain posted for 60 consecutive 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the dateof posting and must not bealtered,defaced, or covered by anyother material.Any questionsconcerning this notice or compli-ance with its provisionsmay be directed to theBoard'sOffice,7011FederalBuilding and U.S.Courthouse, P.O. Box 2146, 500 Gold Avenue, S.W.,Albuquerque,NewMexico 87101,Telephone505-843-2508.herein,Respondent, in the course and conduct of itsbusiness operations, manufactured, sold, and shipped fromits plant in Phoenix, Arizona, products valued in excess of$50,000 to points outside the State of Arizona.Upon these admitted facts, I find that Respondent hasbeen, at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard at Phoenix, Arizona, on September 14, 1971,pursuant to an order consolidating cases issued by theRegional Director of the National Labor Relations Boardfor Region 28 on July 19, 1971.1 By virtue of said order, theRegionalDirector consolidated for hearing the issuesarisingunder the complaint and notice of hearingpreviously issued by the Regional Director in Case28-CA-2350 on June 30, 1971, as well as those arisingunder his report and recommendations on challengedballots, on objections to conduct affecting the results of theelection, and on objections to conduct of election, orderdirectinghearingandnoticeofhearing inCase28-RC-2176, dated July 15, 1971.The complaint in Case 28-CA-2350 was initiated by acharge filed on April 29 by Local Union No. 387,International Brotherhood of ElectricalWorkers, here-inafter called the Union. The complaint in said case allegedthat Components, Inc., hereinafter called Respondent orthe Company, had interfered with, restrained, and coercedits employees in violation of their rights guaranteed underSection 7 of the Act and had thereby violated Section8(a)(1) of the Act. The order and notice of hearing in Case28-RC-2176 arose from objections to conduct affectingthe results of the election and objections to the conduct ofthe election timely filed by the Umon and relating. to asecret ballot election conducted by the Regional Directoron April 23.Counsel for the General Counsel and counsel forRespondent filed briefs with me on October 18.Upon consideration of the briefs and upon the entirerecord in this case2 and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a Delaware corporation maintaining an office and place ofbusiness at Phoenix, Arizona, where it is, and has been atall times material herein, engaged in the manufacture andsale of electrical components. During the calendar yearimmediately preceding the issuance of the complaintII.THE LABOR ORGANIZATION INVOLVEDRespondent concedes and I find that Local Union No.387, International Brotherhood of Electrical Workers hasbeen, at all times material, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background Events1.The representation proceedingPursuant to a stipulation for certification upon consentof election executed by the parties and approved by theRegional Director for Region 28 on April 1, an election bysecret ballot was conducted in Case 28-RC-2176, underthe direction and supervision of the Regional Director. Thetallyof ballots duly issued upon the completion of theelection revealed that there were approximately 352 eligiblevoters; and that 320 ballots were cast, of which 148 werefor the Petitioner and 153 were against the Petitioner.Nineteen ballots were challenged. The challenged ballotswere sufficient in number to affect the results of theelection.Thereafter,on April 29, the Petitioner filed timelyobjections to the conduct of the election and to conductaffecting the results of the election. Pursuant to aninvestigation, the Regional Director's report, recommenda-tions, and order were issued, as found, on July 15. TheRegional Director overruled two of Petitioner's objectionsand similarly overruled the challenges to four ballots. Heordered a hearing for the purpose of resolving three ofPetitioner'sobjections as well as the challenges to 15ballots cast. Pursuant to said order, the Regional Director,as above found, consolidated the issues remaining in Case28-RC-2176 with the issues arising pursuant to thecomplaint issued in Case 28-CA-2350.2.Respondent's supervisionThe complaint alleges and the answer admits that at thetime of the hearing and at all other material times thefollowing individuals employed in the capacities belowenumerated were agents of Respondent and supervisorswithin the meaning ofthe Act:Lew HugginsProduction SupervisorHank LambermontProductsManagerWilliam F.HaganLine SupervisorWilliam RobertsonProductsManagerJerryBelverudDepartment Manager1Unless specified otherwise, all dates refer to the calendar year 1971oppositions were filed. I have studied the transcript and deem the motions2Counsel for the 'General Counsel and counsel for Respondent timelyto be meritorious The motions are accordingly grantedfiled separate motions to amend the record transcript in this proceeding No COMPONENTS, INC.AlthoughRespondent denies that Gabe Camaro ispresently an agent of Respondent, the evidence shows thatatrelevant times he was employed as Respondent'sproduction manager. He left the employ of Respondent onJune 14. I find that at all material times prior to June 14, hewas a supervisor within the meaning of the Act.Respondent also denies the allegation that Marjorie AnnHuffman has been at material times a supervisor as definedin the Act. Prior to her resignation on June 15, Huffmanwas employed as a clerk-typist working under the directionof Harry Harrison, production superintendent. Her dutiesincluded the maintenance of ledgers for four operatingdepartments and the preparation of operating statements,purchase orders, and correspondence. Her duties alsorequired her to obtain quotations from outside vendors andshe performed certain bookkeeping duties. Additionally,shemaintained the personnel records of theMilitanDepartment.Prior to September 1970, Huffman interviewed someapplicants for hire and for a period of less than 1 year,ending in September, Huffman possessed authority toselect new employees for one of the operating departments.During this period of time, she selected for hire approxi-mately 10 employees. However, this authority was termi-nated in September 1970 and she did not thereafterexercise it. Although the employees were not notified of thetermination ofHuffman's authority, employees uponwhose testimony the General Counsel relies had noknowledge of Huffman conducting employee interviews orselecting new employees after September 1.Huffman did not assist her superiors with respect to anyconfidentialmatters relating to labor relations policy andshe was never authorized by supervision to speak for theCompany in the union election campaign. Harry Harrisonwas never informed of any conduct by Huffman relating tothe election campaign.I find upon the foregoing evidence that Marjorie AnnHuffman was not a supervisor within the meaning of theAct at times relevant in this proceeding and that she wasnot an agent of Respondent on or about April 21, 1971,when she allegedly uttered certain warnings to employees.I reach this conclusion upon record evidence revealingthat Huffman's authority to interview and hire employeeswas terminated 8 months prior to the unlawful conduct inwhich she allegedly engaged as an agent of the Company;and upon the absence of evidence revealing any actualexercise of authority by Huffman during the 8 monthspreceding the election which would suggest to employeesthat Huffman's conduct was attributable to the Company.In this context, and because of Huffman's classificationand duties were otherwise of a clerical nature, I do not findthatwhen Huffman uttered her alleged remarks aboutunionization, employees to whom she spoke had justifiablecause for believing she spoke for and on behalf ofmanagement.33Cf.BeltsBakingCo.v.N.L.R.B.,380 F.2d 199 (C.A. 10).4The foregoing is based upon the credited and unrefuted testimony ofJuanita Field. Gabe Camaro did not testify at the hearing.Respondent'scounsel asserted that Camaro was employed in Mexico.Because ofthe unavailability of Camaro, I denied the motion of theGeneralCounsel to amend the complaint at the hearingin light ofB.The Alleged Unlawful Conduct1.The conduct of Gabe Camaro167During the month of April, prior to the election,employeeJuanita Fieldconversed daily with Gabe Camaroconcerning the pending election.When Camaro firstconversed with Field on this subject, he asked Field howshe was going to vote in the election. Field responded thatthismatterwas confidential and that she should notdisclose her feelings. Nevertheless, assuring Field that shecould talk confidentially with him, Camaro urged Field totellhim. As conversations between them evolved duringthe ensuing period of time, Camaro would stress to Fieldthe asserted lack of need for a union and would assure herthat the employees could attain their employment objecstives through means other than a union.42.The conduct of Lewis HugginsAt relevanttimes,LewisHugginswas productionsupervisor in the Militan Department. It was his duty tocoordinate production on the Militanline in. order toinsure an even flow of production. Under his direction, atrelevant times, were approximately 30 to 35 employees.During the 2-week period preceding the April 23 Boardelection,Huggins conversed with virtually all of theemployees under hissupervisionregarding the election.Specifically, approximately a week prior to the election,Huggins spoke separately with employeesMarie Luna,Teresa Janowicz,andVera Lamb.During these separateconversations, Huggins asked each of the employees whatthey hoped to gain from having union representation. Heobserved that each was wearing a "vote yes"insignia onher apparel. Huggins initiated the conversation withLunawhich transpired at Luna's work station. During the courseof the conversation, Huggins said to Luna, "Please don'twear the `vote yes' sticker and slap me in the teeth with it."Luna made no response. Huggins then spoke withJanowiczregarding the election and, during the course of theconversation, Janowicz explained her reasons for feelingthat a union would be beneficial to her and to her family.As the conversation evolved, Janowicz expressed herfeelingtoHuggins that the Company had unfairlyterminated her mother who for a period of 1 day worked inthe employ of the Company.In response,Hugginsattempted to explain to Janowicz the reason why theCompany had terminated her mother. Janowicz com-menced to cry and left the work area. During the course ofthe separate conversations between Huggins and Luna,Janowicz and Lamb, each employee removed the "voteyes" insignia which she was wearing. When Huggins hadcompleted his conversation with Lamb, the third of theemployees to whom he spoke, he walked by employeeSherie Johnsonwho was wearing a "vote yes" insignia. AsHuggins passed her, Johnson stated, in effect, that Hugginshad not observed that she was wearing a "vote yes"testimony adduced from Fieldrelating to certain alleged threats uttered byCamaro to Field, and relatingalso to the financialinabilityof theCompanyto withstand unionization.Respondent had not been apprised in advance ofthe hearingof anyintention on the part of the GeneralCounselto amendthe complaint in the foregoing manner and the denial of the motion toamend wason hardshipand equitable grounds. I reaffirm that ruling. 168DECISIONS OF NATIONALLABOR RELATIONS BOARDinsignia.Huggins responded that he was not going to talkwith Johnson concerning this, adding that he already knewhow Johnson felt about the Union and that to speak withher would be a waste of time. Huggins added that he couldnot change Johnson's mind and there was no point inbothering to try to do so. Huggins added that Johnsoncould wear her "vote yes" insignia in any manner that shechose so long as she did not put the sticker on the workequipment.5Within a few days after conversing with Luna, Janowicz,and Lamb, Huggins spoke with employeeVivianMcFad-den.Huggins spoke with McFadden at her work stationand Huggins asked McFadden what her feelings wereabout the Union. In substance, McFadden responded thatthis was a personal matter.On April 21,Sherie Johnsonspoke again with Huggins.Johnson initiated the conversation when Huggins stoppednear Johnson's work station and conversed with anotheremployee concerning the Union. When Huggins concludedhis conversation with the other employee, Johnson availedherself of the opportunity to ask Huggins, her supervisor, aquestion concerning her work. During the course of theconversation, Johnson informed Huggins that she hadheard him speaking with another female employee con-cerning the Union and asked if Huggins would discuss thematter of the Union with her. Huggins responded that hedidn't know what the employees were going to gain bygetting theUnion in and surmised that they would"probably lose, as much as [they would) get." Johnsonasked Huggins to explain the meaning of his statement andHuggins stated that when the employees bring a union in a"third party" comes into the picture and managementcannot deal directly with employees and cannot have a"close relationship" with them. Huggins stated that in theevent the employees chose a union the "rules andregulations"which presently existed would have to bemore strictly enforced. In this regard, Huggins stated thattardy employees and employees who came in "three orfour days a week" would have to be terminated becausethe Company could not be lenient with them any longer.Huggins explained that this would be necessary becausesupervision could not deal individually with the employeesbut would have to treat them equally. Huggins furthercommented that in the event of a union the employeeswould demand higher wages. Huggins stated during thecourse of the conversation that he knew he could notchange Johnson's opinion concerning the Union .6On April 22, Huggins spoke with employeeIsabelWilsonatherwork station. Huggins approached Wilson andstated that he had a question to ask her. However, Wilsonand Huggins were interrupted at this point and Huggins5The foregoing findings with respect to the substance of the conversa-tionsbetween Lewis Huggins, on the one hand, and employees Luna,Janowicz, and Lamb, on the other, are based upon the testimony ofHuggins. I have considered the testimony of Sherie Johnson and that ofLewis Huggins concerning the conversation between Johnson and Hugginsrelating to the "vote yes" insignia. I credit the testimony of Johnson infinding that the conversation did, in fact, transpire. I also credit Johnson'sversion of the substance of the conversation.Upon a consideration of Johnson's testimony relating to her observationsof the events surrounding Huggins' separate conversations with employeesLuna, Janowicz, and Lamb, I find that the three latter-named employeesdid, in fact, during the course of their conversations withHuggins removedid not comment further to Wilson. Thereafter, Hugginsreturned to Wilson'swork station and Wilson, in effect,askedHuggins what he had been referring to earlier.Huggins did not reply, but using a heavy marking pencil hemade a mark in a perpendicular fashion down the center ofa box which was available. On the left hand side of the boxhe wrote the word "yes" and on the right hand side hewrote the word "no." Under the word "no" on the righthand side of the box Huggins made an "X". Hugginslooked at Wilson and left without saying anything.3.The conduct of Hank LambermontOn April 21, 2 days prior to the election, employeeCarolHurstspoke with Hank Lambermont. Lambermontinitiat-ed the conversation which Hurst characterized as friendly.Lambermont informed Hurst that on Friday, the day ofthe Board election, he would instruct Hurst when she couldgo vote. Lambermont then commented that the "eastbuilding" was losing $2,000 a day and that the Companywas making up "for that." 7 He observed, in this connec-tion, that all companies needed a tax deduction, anyway.Lambermont then stated that if the Union got in, theCompany would have to pay an increase in wages. Hurstasserted that the Union would ascertain the earnings of theCompany and would not ask "anything unreasonable."Lambermont responded that if the Company were forcedto pay any increased wages, the Company would be closeddown by the end of the year. Lambermont also observedthat the employees presently had cafeteria privileges, acredit union, and several other benefits which they would"probably" lose if the Union came in.Thereafter,onApril22,Lambermont spoke withemployeeBlanche Harrison.When Harrison spoke withLambermont, she was wearinga union"vote yes"insignia.Lambermont approached Harrison in her work area andsaid, "Blanche, I think you could remove your `vote yes'sticker from your arm, because I think you could workbetter."Harrison declined to removethe insignia,sayingshe was "doing very well." Thereupon, Lambermont askedHarrison "just why" she wanteda union inthe plant.Harrison offered her explanation and Lambermont an-swered, "I guess you know if weget a unionin here you'renot going to get any more money because the companycan't afford it?" Lambermont continued, stating that if theemployees selected a union and the Company had to "paymore money" it would have to "close the doors" because itwas presently losing $2,000 a day.84.The conduct of William HaganApproximately 2 weeks priorto the electionWilliamtheir "vote yes" insignias. I further find that their action in removing theirrespective insignias resulted from comments made by Huggins during thecourse of the conversations.Accordingly,I reject Huggins' testimony to theeffect that he did not instruct Janowicz to remove her insignia and that hecould not recall whether or not he had so instructed Lamb.6The foregoingisbased upon the credited testimony of Sherie Johnson.LewisHuggins did not testify concerning nor deny having this conversationwith Johnson.IThe Company'soperation appears to be housed in four separatebuildings.The east and the west buildings are pertinent herein.eThe foregoing is based upon the credited testimony of Carol Hurst andBlancheHarrison.Hank Lambermont did not testify at the hearing. COMPONENTS, INC.Hagan spoke withDarlene Kellough.In speaking withKellough,Hagan noted that there was going to be anelection and asked Kellough if she knew about it. Kelloughstated that she did. Hagan asserted that the employeesshould vote and Kellough expressed agreement. Haganthen stated that the Company was losing $2,000 a day andthat it was doing the employees "a favor" by keeping thedoors open and the employees on the job .95.The conduct of William RobertsonApproximately I week before the election, KelloughspokewithWilliamRobertson in Robertson's office.Kellough initiated the conversation for the purpose ofprotesting certain suspected surveillance activity on thepart of another female employee. Kellough lodged hercomplaintwithRobertson,who, in substance, deniedresponsibility for the surveillance and asked Kellough thenature of the conduct against which she was protesting.Robertson also sought to learn the identity of the employeewho was assertedly carrying on the surveillance.In context of this discussion, Robertson stated that hewas afraid that if the Union got in he wouldn't have a jobwithin 6 months. Robertson added that the Company hadbeen lenient with employees and that if the Union got in"thatmaybe" the Company wouldn't be as lenient. Hefurther stated that "maybe" some of the privileges wouldbe taken away from the girls.to6.The conductof JerryBelverudApproximately a week prior to the April 23 election,employeeLouise Ann Bowenspoke with Jerry Belverud atBelverud's desk on the work floor near Bowen's workstation. Belverud informed Bowen he wanted to talk to herabout the Union. He asserted that he had hesitated tospeak to anyone before speaking with the Company'slawyers.He then stated that the Company had anotherplant in Juarez, Mexico, that had been unionized and theCompany had been forced to close. Belverud stated that"he for one would not like to stand in any unemploymentline." Belverud observed that he did not think the Tantlumline, in connection with which Bowen performed work,would be moved to Mexico. He outlined for Bowen thebenefits enjoyed by the employees and stated that whilethe Company had been prosperous during the past year itcould "only do so much." He stated that if the employeedemands on the Company were any greater the Companymight have to close its doors.tt9The foregoing is based upon the unrefuted testimony of DarleneKellough. William Hagan did not testify at the hearing.10The foregoing is based upon the credited testimony of DarleneKellough. On direct examination, Kellough testified that Robertson statedthat if the Union got in "we wouldn't have our jobs within six months." Oncross-examination,however,Kellough conceded that in her pretrialaffidavit she had stated that Robertson's statement was directed to his ownfuture job tenure.She further testified,in substance,that her testimony ondirect examination was not accurate insofar as it attributed to Robertsonthe statement that the employees,rather than he, Robertson,himself, wouldnot have employment within 6 months if the Union got in.11The foregoing is based upon the credited testimony of Louise AnnBowen.Bowen testified initially on cross-examination that Belverudasserted the Company "would" have to close its doors but on cross-Conclusions169In agreement with the General Counsel, I found thatRespondent engaged in conduct violative of Section8(a)(1)of the Act and thereby interfered with the results of theelection in Case 28-RC-2176.Initially,Ifind that Camaro and Huggins violatedSection 8(a)(1) of the Act by inquiring into the unionpreferences and sympathies of employees Field andMcFadden, respectively. Such unsolicited inquiries on thepart of supervision during the pendency of a representationelection, and in circumstances wherein the informationbeing solicited would serve nolegitimatepurpose of theemployer, invades the rights guaranteed employees bySection 7 of the Actand is unlawful.While not everyinterrogation of employees concerning their unionviews isviolative of Section 8(a)(1) of the Act,12 where, as here, theinquiry is not isolated and constitutes but one element ofantiunion effort on the part of the employer featured byother unlawful activities, there is sufficient basis for findinginterference and restraint of employees.13In a similar manner, I find that Respondent violated theAct when Huggins requested employees to remove their"vote yes"insignias.The right of employees to wear aunion insignia at work has long been recognized as aprotected concerted activity.14Manifestly, the freedom ofan employee to engage in this variety of protectedconcerted activities is compromised by supervisory requestof the nature here under scrutiny. It is apparent from therecord that the insignias are inconspicuous and unprovoca-tive in nature and content. The record is devoid ofevidence suggesting that the Company sought to serve anylegitimate end in requesting employees to remove theinsignia, such as the avoidance of disharmony amongemployees or contending factions in the election. Where, ashere, the request to remove is obeyed, and when ittranspires immediately preceding a Board election and isbut one feature of an employer's effort to foreclosefreedom of choice in the selection of a bargainingrepresentative, interference, restraint, and coercion areinferable.15 It is unnecessary to determine whether arequest ignored has similar impact.Additionally, I find that Lambermont violated Section8(a)(1) of the Act by his statement to employee Hurst thatthe employees would probably lose benefits, includingcafeteria and credit union privileges, in the event ofunionization.While thesestatementswere made in contextof Lambermont's lawful prediction-hereinafter consideredP-relating to the financial inability of the Company towithstand union demands for increased wages, there isexamination she twice reiterated that Belverud stated theCompany "might"haveto close its doors in the event of greater demands by the employees. Iam convinced that Belverud spoke as Bowen testified he did and the abovefindings are based on that conviction.12Frito-Lay, Inc.,151NLRB 28, 34;see alsoDieckbrader Express, Inc.,168 NLRB 867, 869.13E.g.,N.L.R.B.v.SouthBay DailyBreeze,415 F.2d 360 (C.A. 9), enfg.160 NLRB 1850.14Consolidated Casinos Corp.,et aL,164 NLRB 950.15SeeConsolidated Casinos Corp.,supra;Brewton Fashions,Inc.,v.N.LR.B.,361 F.2d 8 (C.A. 5), enfg.145 NLRB 99,cert. denied 385 U.S.842; cf.Harrah'sClub,143 NLRB1356, enf. denied337 F.2d 177 (C.A. 9);United Aircraft Corporation,et al.,134 NLRB 1632. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDnothing of record permitting the conclusion that Lamber-mont tied the loss of benefits to an overall policy offinancial retrenchment necessitated by or in response towage increases extracted by the Union during bargaining.Lambermont's statement related to the loss of importantprivileges of financial significance and had an authoritativecharacter because of his managerial post. Thus, his allusiontoprobable loss of benefits assumed an imperative,punitive quality different from that deriving from a similarcomment uttered by a low echelon supervisor. In thecircumstances, I find that Lambermont's statement wasnot a mere prediction of possibilities but was a predictionunlawful under Section 8(a)(1) of the Act.16However, beyond the foregoing, I find that Respondentengaged in no other unlawful conduct during the periodpreceding the election.Concededly, supervision sought prior to the election toconvince employees that their interests would be best, or atleast as well, served by remaining nonunion. This theEmployer could do under Section 8(c) of the Act. Featuresof this effort upon which the General Counsel focuses wereHuggins' comments to employee Johnson and Robertson'sremarks to employee Kellough. The former conversationwas initiated by Johnson who solicited Huggins' views'onthematter of unionization. In advancing his viewpointconcerning the effects deriving from the interposition of a"third party" between management and the employees,Huggins predicted the emergence of an impersonalrelationshipbetween supervision and the employeesevolving from unionizationwhichwould necessitateevenhanded treatment of all employees in the form ofstricter enforcement of rules and regulations pertaining toallemployees and a less lenient attitude toward errantemployees.My analysis of the record convinces me thatHuggins said nothing more than that if the employeesselected a union to bargain for them, rules and ruleadherence would emerge as a normal concomitant ofunionization. Thus, Huggins was advancing the theme thatallunit employees would have to be treated equally andtardiness and absenteeism could no longer be tolerated lessitbecome the norm against which discipline of unitemployeeswould in the future be measured. In myopinion, to infer a threat from these comments of Hugginswould be to elevate form over substance. Similar com-ments have been found violative but the context differedand the threat was more discernible.17 I find no violationhere.Iam similarly disposed with respect to the assertedthreatutteredbyRobertson to Kellough concerningpossible loss of privileges and lessening of leniency in theevent of unionization. The record evidence establishes tomy satisfaction that Robertson's statement was not aprediction of things to come. At best it was a hypothesis.Hedged and qualified as it was, it did not constitute athreat.Moreover, I do not find upon the entire record that thereferences of supervision to the financial stringencies of theCompany and to the consequent necessity for possibleplant closure violative of the Act. Rather, I am convincedthat these referenceswere reasonable predictions ofeconomic consequences of unionization and were protect-ed by Section 8(c) of the Act. The scope of permissibleemployer expression under the Act was recently defined bythe Supreme Court inN.L.R.B. v. Gissel Packing Co.,395U.S. 575, wherein the Court observed:Thus, an employer is free to communicate to hisemployees any of his general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threat ofreprisal or force or promise of benefit." He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective fact to convey an employer'sbeliefas to demonstrably probable consequencesbeyond his control or to conveyamanagementdecision already arrived at to close the plant in case ofunionization. SeeTextileWorkers v. DarlingtonMfg.Co., 380 U.S. 263, 274, n. 20, 58 LRRM 2657 (1965). Ifthere is any implication that an employer may or maynot take action solely on his own initiative for reasonsunrelated to economic necessities and known only tohim, the statement is no longer a reasonable predictionbased on available facts but a threat of retaliationbased on misrepresentation and coercion, and as suchwithout the protection of the First Amendment. Wetherefore agree with the court below that "[c]onvey-ance of the employer's belief, even though sincere, thatunionization will or may result in the closing of theplant is not a statement of fact unless, which is mostimprobable, the eventuality of closing is capable ofproof." 397 F.2d 157, 160, 68 LRRM 2720. As statedelsewhere, an employer is free only to tell "what hereasonably believes will be the likely economic conse-quences of unionization that are outside his control,"and not "threats of economic reprisal to be taken solelyon his own volition."NLRB v. River Togs, Inc.,382F.2d 198, 202, 65 LRRM 2987 (C.A. 2d Cir. 1967).The record of this case does not justify a finding thatsupervision was misrepresenting the nature and extent oftheCompany's economic losses during the preelectionperiod. An employer is free to apprise his employees of hisfinancial condition in order that they may assess thewisdom of selecting a union to represent them.18 Thissupervision did here. As I view the record, there is nothingin the remarks that were uttered on this subject reasonablysuggesting that plant closure would be accomplished onemployer initiative unrelated to economic consideration ifthe employees selected a union. Rather, the reasonableimplication was thatonly as a consequenceof economicnecessity deriving from union demands in the face ofunprofitable operations would the plant close. Lamber-mont and Belverud were specific in this regard. Robert-son's expression of fear that he would not have a job within16Cf.N.L.R.B. v. TRW-Semiconductors, Inc.,385 F.2d 753 (C.A. 9),216;Murphy Body Works, Inc.,174 NLRB824;Great Atlantic andPacificsetting aside 159 NLRB 415;N. L. R. B. v. The Golub Corporation,388 F.2dTea Co., Inc.,149 NLRB 94.921, 928, (C.A. 2), setting aside 159 NLRB 503.1sSeeAtlasEngineWorks, Inc.,163 NLRB486,493;Wagner Industrial17SeeSouth Bay Daily Breeze,160 NLRB 1850, 1857-58; cf.SuperiorProducts Company, Inc.,170 NLRB 1413.Gas Service, Inc.,167 NLRB 155;K. 0. Steel Casting, Inc.,172 NLRB No. COMPONENTS, INC.6 months if the Union got in, while connoting a similar fatefor employees in the event of union success, is nottantamount to a threat of retributive action by theCompany. In light of the apparent financial stringenciesfacing the Company, it is reasonable to conclude thatRobertson was expressing genuine apprehension and wasnot indulging in groundless threats. In a similar vein, asviewed in the same light, Hagan's comment that theCompany was doing the employees "a favor by keeping thedoors open" in the face of a $2,000 per day loss constitutedan impartation of opinion drawn from an objective factand not a threat of economic reprisal to be taken by theCompany solely of its own volition.Iam unable to find a violation of Section 8(a)(l) of theAct flowing from Huggins' graphic but silent request toWilson to vote "no" in the election. Huggins' communica-tionwas accompanied by no threat or inducement andthere is little basis for inferring an enjoiner or mandate.The mere articulation of a wish or a preference on the partof an employer that an employee vote against the union isnot violative of the Act,19 and the expression of thisconcept becomes neither more authoritative nor less lawfulmerely because it is communicated in written rather thanverbal form.20Nor do I consider violative of the Act Huggins' inquiryas to what Luna, Janowicz, and Lamb hoped to gain fromunion representation. As each was professing her advocacyof the Union by wearing a "vote yes" insignia, and asHuggins made no accompanying threats, the inquiry wasnot coercive and had no overtones of unlawful interroga-tion. I reach the same conclusion with respect to Camaro'sassertions to Field that employees could achieve employ-ment objectives without a union.IV.THE OBJECTIONS AND CHALLENGES21A.The ObjectionsAs set forth above, the Petitioner timely filed objectionsto conduct affecting the results of the election.22 Pursuantto his investigation, the Regional Director overruled two ofthe objections and ordered a hearing with respect toObjections 2, 4, and 5. The conduct encompassed withinObjection 523 constitutes the basis for allegations in Case28-CA-2350 and the validity of Objection 5 rests uponevidence presented in the unfair labor practice case.Because I have found that the Company has engaged inconduct violative of Section 8(a)(1) of the Act, and becausesuch conducta fortioriinterfere with the result of a Board-conducted election,24 I shall sustain Petitioner's Objection19SeeCapital Electric Power Association,171 NLRB 262.20 SeeCapital Electric Power Association, supra.21 In light ofthe determinationsabove made and the remedial orderflowing therefrom, a consideration of the remainingissuesmay besuperfluous. However, a resolutionof them isundertakenin fulfillment ofthe Ordergoverning the instanthearing.22The electionwas in thefollowing describedunit of employees:All production,operation and maintenanceemployeesengaged in themanufacturingand processing of electronic components and theoperating and maintenance of the machines and equipment used in theplant locatedat 3540 W. OsbornRoad,Phoenix,Arizona,excluding allotheremployees,includingoffice clericalemployees, engineers, guards,watchmen,and supervisors as definedin the Act.23Objection 5 is as follows:1715.However, the Petitioner presented evidence relating tothe remainingobjections.1.Objection 2One union observer was prohibited by companysupervisor from returning to area of voting after havingbeen required to spend previous voting period timesitting in office of supervisor instead of doing what hadbeen instructed by NLRB official. Further, such timein office was in view of employees and had the effect ofsuggestingto them that a known union advocate waspossibly being reprimanded or disciplined.The balloting in the April 23 election was conducted inthe employee cafeteria situated in the west building of theCompany's plant complex. Just prior to the election, apreelection conference was held, conducted by the Boardagent in charge of the election. The conference wasattended by a representative of the Union and by DaleStoddard, operations manager of the Company's SemcorDivision.During the conference, procedures were dis-cussed relating to the orderlyrelease ofvoters employed inthe east building. The plan was approved whereby votersworking on the productionlines in theeast building wouldbe released on a line-by-line basis. A list of the lines wasprepared.William Robertson, production manager of theDiptan and Weltan lines situated in the east building, wasgiven authority to release east building employees, as wellas certain other employees located in other portions of theplant. Employee Blanche Harrison was designated as theunion observer to witness Robertson's release of voters. Acompany observer, Irma Davis, was also designated. Thesedesignations were made pursuant to a union request thatobservers "join the supervisorsin releasingthe people inthe east building."To carry out the plan for the release of voters, DaleStoddard situated himself at a vantage point at a desk nearthe entrance to the cafeteria where he could observe thelineof voters.When, in his judgment, the line wassufficiently short, he would by use of the prepared list ofproduction line employees telephone Robertson at Robert-son's office in the east building and instruct Robertson toreleasea designated line of employees. In turn, Robertsonwould do so by transmitting instructions orally to WilliamHagan, the line supervisorin the eastbuilding, who hadstationed himself at his desk just outside Robertson'soffice.Hagan was the only supervisor or person to whomRobertson transmittedinstructions.Upon receiving in-structions from Robertsonto releasevoters,Hagan wouldgo to the line which had been designated and accomplishPriorto balloting but after filing of petition,company representativesinterrogatedand pressured individual employees as to how they wouldvote,threatened to shut plant down if union won election, threatenednot to increase wages if union selected,threatened discharge to anyoneplacing "vote-yes" stickersin plant although "vote-no" stickers wereplaced there with instructions by supervisors that such stickers were notto beremoved,created apprehension of surveillance in the rest rooms,misrepresented that the company would not be"sold" to Comingbecause of the union,misrepresented that the plant was already losing$2,000 per dayand therefore would have to close in the face of a unionvictory,threatened that female employees would not be permitted touse the ladies'restroom as needed and would have to work longerhoursif the union won.24Dal-TexOptical Company, Inc.,137 NLRB 1782. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDthe release. He would then return to his desk and wouldremain there until he again received instructions fromRobertson to release another line of employees. Thisprocedure was repeated until all employees on the firstshifthad been released to vote. The procedure wasrenewed and repeated with respect to employees on thesecond shift. The voting commenced at approximately 3p.m., and was completed by 4 p.m., at which time Harrisonleft Robertson's office.Robertson did not leave his office for the purpose ofaccomplishing the release of the east building employeesbut transmitted his instructions only to supervision locatedoutside his office. Harrison could not hear the instructionsgiven by Hagan when he accomplished the release ofvarious production lines in the east building. Harrison didnot hear Robertson make any comments to individualemployees during the course of the election.At all times during the balloting, Harrison was inRobertson's presence. During the course of the balloting,Harrison conveyed to Robertson her belief that the"election"was not "being run" in accordance with theinstructions she had received.Robertson stated thatprocedures conformed to his instructions. During virtuallyall of the balloting, Robertson remained in his office at hisdesk conversing with the observers, Harrison and Davis.However, twice during the balloting Harrison and Davisaccompanied Robertson to other areas of the plant toaccomplish the release of voters not employed on theproduction lines.The 9 or 10 east building production lines in question arelocated very proximate to Robertson's office which ispartially enclosed and separated from the production lineby a wood and transparent glass partition. The productionfloor is visible from Robertson's office through the glasswhich forms the upper half of the partition.252.Objection 4Company executives placed themselves immediatelynext to entry into voting area and elsewhere in thevicinitywhere they could and did communicate withvoters by gesters [sic] as the voter entered the votingarea.In furtherance of instruction received at the preelectionconference, Dale Stoddard, as found, situated himself at adesk located across from the entrance to the cafeteriawhere the balloting was conducted. From the desk,Stoddard could observe employees as they lined up toenter and actually entered the cafeteria. Occasionally,during the balloting, Thomas Dickey, division manager ofthe Semcor Division, would join Stoddard at the deskwhich was situated very near Dickey's office. EmployeeSherie Johnson testified that when she went to the cafeteriato vote she observed Dickey and Stoddard at the desk and25The foregoing is based upon a composite of the credited testimony ofWilliam Robertson,BlancheHarrison, and Dale Stoddard. In finding thatRobertson transmitted oral instructions to Hagan in accomplishing therelease ofthe various productionlines,Ido not credit the testimony ofHarrison to the effect that Robertson obtained the release of employees byresort to hand signals to supervisors located on the production floor.However, I do credit the testimony of Harrison which is supported by thatofRobertson in finding that the actual release of the employees wasaccomplished by Hagan whose comments, if any, to the employeeswere notthey appeared to be talking. Johnson further testified thatDickey appeared to be facingin a mannerso that he coulddetermine who was walking by.Employee Wanda Shelton testified that when she went tothe west building to vote there was a line of approximately30 employees queued upalong the entrance hall leading tothe cafeteria. As she walked along the hallway with anotheremployee with whom she worked to take herplace in lineshe met Dickey and Stoddard. Stoddard winked at one ofthe female employees. Additionally,as Sheltonwaited inthe line to enter the cafeteria to vote, she observed Dickeyand Stoddard at the desk near theentranceto the cafeteria.Stoddard and Dickey were observing the line of employeesawaitingtheir turn to vote.Dale Stoddard testified that, with the exception of a briefconversation with two employees who asked permissionduring the election to enter the cafeteria for coffee, he hadno conversation with any of the voters during the electionperiod. Thomas Dickey testified that he was in the hallwayof the east building proximate to the cafeteria soon afterthe preelection conference was held and that his presencein the hallway related to the performance of certain dutiesassigned to him by the Board agent conducting theelection.Dickey further testified that after fulfilling thoseduties he returned to his officearea.The evidence ofrecord establishes that the desk which Stoddard used, andatwhichDickey occasionally joined him during theballoting, was not within the partitioned area which servedasDickey's office, but was just outside the doorwayentrance to Dickey's office. The desk was normally used bya secretary.ConclusionsIshall overrule Petitioner's Objections 2 and 5.With respect to Objection 2, I find no evidencesupporting the contention that the Company prohibitedHarrison, who served as a union observer in the election,from returning to the area of voting or otherwiseimproperly confining her in the office of SupervisorRobertson in a mannersuggestingto employees whoobserved her that she was being reprimanded or disci-plined. The evidencesuggeststhat Harrison'spresence inRobertson's office during the virtual entirety of the timedevoted to the balloting was in accordance with Robert-son's understanding of the instructions of the Board agentin charge of the election and thereis no basisfor inferringan exercise of bad faith on the part of Robertson or theCompany. Contrary to Robertson's implementation, theBoard agent who designated the observers may haveintended the observers to be physically present at theactual point of release of employees to vote in order toobviate the possibility of improper comment or communi-cation.But, in any event, as I view the record, theheard by Harrison. The testimonyof both Harrison and Robertsonestablishesthat the observers,Harrison and Davis, spentvirtuallyall of theelectionperiod in Robertson'soffice.However, I credit Robertson infinding that on two occasions while the election was being conducted,Harrison and Davis accompanied him from his office to other areas of theplant.Harrison conceded that she leftRobertson's office on one occasionand seemed ambivalent when pressed on cross-examination with respect tothe secondinstance wherein she had left Robertson's office. COMPONENTS, INC.gravamen of Objection 2 is not that the election wastainted by improper communication between east buildingsupervision and employees arising from or coinciding withthe release of employees to vote,but that employees whovoted in the election may have been influenced by virtue ofHarrison's improper confinement in Robertson's officeduring the period of time set aside for the election.There isscant evidence-only totally unsupported conjecture-thatemployees were so influenced.It is imperative to concludethat Harrison knew she was not being improperly punishedand that her presence in Robertson's office was a result ofRobertson's understanding of the election procedures.There is even less basis for concluding that employees inthe east building who commanded a view of Robertson'soffice inferred that punishment was being meted out toHarrison. This is so because the employees were in aposition to observe that twice during the hour consumedfor the election Harrison left the office with Robertson inthe company of another employee and because it mayreasonably be concluded that they were aware, or at leastassumed,thatHarrison was fulfilling an official election-related role in remaining with Robertson, who, theyobserved,was controlling their release to the polls.Moreover, there is no evidence revealing that Harrison wasimproperly prohibited by supervision from "returning toarea of voting." In the absence of more definitive evidenceof interference or adverse influence than was adduced atthe hearing, I overrule Objection 2.Nor does the record warrant a conclusion that thelaboratory conditions for the conduct of the election weredestroyed by the presence of companysupervision at ornear the entrance of the polling place. The presence ofSupervisor Stoddard proximate to the entrance to thecafeteria where the election was conducted appears to havebeen in conformity with procedures established at thepreelection conference to control the dispatch of employ-ees to the voting place. While the record reveals theintermittent presence of another supervisor, endowed withno official responsibility in the election,near the entranceto the cafeteria and in the hall where employees were linedup awaiting their turn to vote, there is no suggestion thatsupervision encroached upon the actual voting place in amanner which inhibited or otherwise influenced employeesin their voting choice. The record reveals that there was noconversation between any employee or any supervisor, andthe only evidence bearing upon communication by gesturerelated to a chance,isolated,and innocuous instanceinvolving an employee in line awaiting her turn to enter thepolling place. In the circumstances, I find no basis forsustainingObjection 4.26B.The ChallengedBallotsIn issue in this proceedingisthe validity of thechallenges to 15 ballots cast in the election.The evidenceadduced at the hearing is not disputed and is as follows:Shirley Falk-The Employercontends that Falk was onmedical leave as a result of a heart ailment at the time ofthe election and was, therefore,an eligible voter under26 SeeServ-Air, Inc.,183NLRB No. 32;Murray Ohio ManufacturingCompany,156NLRB 840, 853-854; cf.Michem, Inc.,170 NLRB 362;173controlling Board policy.The Petitioner contends,howev-er, that Falk had no reasonable expectancy of returning towork for the Employer and was, therefore,not an eligiblevoter.In substance,the parties stipulated at the hearing thatFalk was hired on August 3, 1961, and was granted a leaveof absence on September 16, 1970,at which time she washospitalized for open-heart surgery.Thereafter,in January1971, Falk contracted hepatitis.However,Falk voted inthe election.In the latter part of May, Falk had a heartvalve reconverted by virtue of a procedure not of the open-heart variety.On September 1, Falk returned to workpursuant to an August 3, 1971, medical release of herphysician.In agreement with the Employer,I find that at the timeof the election Shirley Falk,a longtime employee onextended sick leave,had a reasonable expectancy ofreturning to work in the employ of the Company and was,accordingly,eligible to vote in the election.This conclusionis fortified by the evidence that after the election Falk didreturn to work for the Company. I shall, accordingly,overrule the challenge to Falk's ballot.27The challenges to the ballots ofDonald Boness, JerryGrose,andStanley Hodgesraised the issue whether or nottheparties intended to include or exclude technicalemployees and whether technical employees are eligiblevoters. The ballot cast by each of the aforesaid individualswas challenged by the Petitioner on grounds not herepertinent.The investigation conducted by the RegionalDirector into these challenges did disclose, however, thateach of the three employees performed work of a technicalnature.The stipulation for certification upon consentelection does not include or exclude technical employees.The Petitioner contends that the certification should beinterpreted to exclude technical employees while theEmployer takes the opposite view. At the hearing thePetitioner stipulated that technical employees may beincluded in the unit.As the record renders clear, the effectof the stipulation is to remove the challenges to the ballotscastbyBoness,Grose andHodges.Accordingly, Irecommend that the challenges to their ballots be over-ruled.The Employer contends and the Respondent apparentlydisputes thatElizabeth Averill,Erma Ottwell, and EldaSchulteare stock clerks and entitled to vote. The Employerfurther contends that at the time of the consent election thePetitioner expressly agreed that each of these three wereeligible voters.Averillis employed as a raw material slot clerk in theassembly area. She checks in and inventories raw materialspurchased from outside vendors and delivers to theEmployer foruse in the assembly of the Employer'sfinishedproduct.Additionally,Averillinventories dicewhich are used in fabrication of the final product. She alsochecks out inventory to employes. Averill has frequentcontact with production employees and has a desk situatedon the manufacturing floor.Her work is supervised by theoperations manager.Erma Ottwellisemployed as a material preparationsPggly-Wiggly #011,168 NLRB 792.27 John S.Barnes Corporation,180 NLRB 911. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDstock clerk. She receives and records raw materials andchecks out those materials to production workers. Addi-tionally, she checks out parts to production workers and, inturn, checks in parts from production workers with whomshe has frequent contact. Ottwell maintains a desk in thestockroom located in the manufacturing area and herprincipal location of work is in the material preparationarea.Elda Schutteis anorder control clerk with responsibilityto complete handwritten worksheets pertinent to workassignmentsof employees within the manufacturing shop.Additionally, from worksheets returned to her, Schutteperiodicallytalliestotalwork orders. In distributing workorder sheets to production shop employees, Schutte hasfrequent contactwithproduction employees. Schuttemaintainsawork desk partially partitioned from butadjacent to the manufacturing area. She is hourly paid andreceives the same fringe benefits as production employees.Ifind that Averill, Ottwell, and Schutte each have acommunity of interest with the production employees inthe unit with whom they have frequent contact to warranttheir inclusion in the unit. Accordingly, I overrule thechallenges to their ballots.The Petitioner challenged the ballot ofCarolyn Vanceonthe ground that her working conditions are different fromthose of production and maintenance employees in theunit. Vance is employed as a qualityassuranceworker. Shecompletes records on special order products and compilesdata pertinent to the shipment of said products. She hascustody of bonded parts and fills production orders forshipping this stock. In the course of her qualityassurancework, Vance receives parts from production employees andreturns parts to them which do not pass the qualityassurance test. Her work deskis situatedin the qualityassurance area where unit employees work. Vance receivesthe same fringe benefits as production employees.In light of the community of interest which Vance shareswith employees in the unit, I shall overrule the challenge toher ballot.The Petitioner contends and the Employer disputes thatArthur Cliff, Elynor Hearon, Gladys Jones, Shoichi Minesaki,Gwendolyn Palmer, Charles Samples,andEvelynYeagerare supervisors within themeaningof the Act.Arthur Cliff,in his capacity as the shipping and receivingclerk, receives materials shipped to the plantsite.He alsoassistsin preparation of mail shipments from the plant andthedeliveryof those shipments to the post office.Additionally, Cliff maintains a "miscellaneous stock." Hisprimary contacts are with production employees but noemployee reports to Cliff. There is no evidence that Cliffpossesses any of the authority of a supervisor or that heresponsibly directs the work of any employee.Elynor HearonandGladys Jonesare employed as leadgirls in the Militan small production line and the Conotanproduction line, respectively.Both individuals recordorders received by their respective departments andmaintainrecords relating to intradepartmental and tooutgoing orders. They pass on tosleevers and mailersmarked orders of a routine nature received from stockclerks.Approximately 75 percent of the work time of bothHearon and Jones is spent in performing production work.Neither has authority to hire or terminate employees, or toeffectivelyrecommend any changes in the status ofoperator or in the operation of their respective depart-ments.ShoichiMinesakioperates three centering furnaces andmakes press changes as required.As an experienced pressoperator,he assists less experienced employees but hecannot effectively recommend changes in the status ofother employees.Charles Samplesis employedas a receiving inspector. Hisduties relate exclusively to the inspection of materials andhe has no employee working under him. He has noauthority to effectively recommend a change in the statusof any employee.Gwendolyn Palmerat pertinent times was a lead girl inthe assembly area. Pursuant to standard work orders whichshe received, she would gather necessary material and diceand distribute them along the assembly line with instruc-tions as to the assembly of parts. Seventy to 75 percent ofPalmer'sworktime was spent on assembly work.Palmercould not effectivelyrecommend changes in the status ofoperators,and she received the same fringe benefits asoperators.At the time of the hearing,Palmer wasemployed as a production worker.EvelynYeagerisa lead girl in the pre-ship area,performing work functions relating to the latter phase ofthe shipment of the product of the Employer. She passesout standard work tasks, routine in nature, which aredefined by standard work orders received by her during theday. Seventy to 80 percent of her worktime is spent inproduction work. Whileher opinion is soughtby supervi-sion in the course of employee reviews conducted by theCompany,Yeager makes no decision with respect to theemployee under review.She cannot effectively recommendan increase of wages,and the determination with respect towage increases for any employee with whom Yeager worksismade independently of the suggestion advanced byYeager.28Upon the basis of the foregoing evidence,I find thatnone of the aforesaid employees was, at the time of theelection,or at any time pertinent herein,a supervisorwithin the meaning of the Act.Rather,I find,that each hasbeen at all times material a rank-and-fileemployee.Accordingly, I overrule the challenges to their ballots.In accordance with the foregoing I shall recommendthat,in connection with my remand order hereinafter setforth,each challenged ballot be opened and counted.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States, and tend to lead to28The foregoing findings are based upon a composite of the creditedtestimony of Thomas Dickey and Thomas Murphy which is not disputed. COMPONENTS, INC.labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.As I have found that Respondent engaged in conductaffecting the results of the election conducted in Case28-RC-2176, and as I overruled challenges sufficient innumber to affect the results of the election, I shallrecommend that the election be set aside and that Case28-RC-2176 be severed from the complaint case andremanded to the Regional Director for disposition.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Components, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6) and (7)of the Act.2.Local Union No. 387, International Brotherhood ofElectricalWorkers is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees concerning employeeunion sentiments and activities, by threats of reprisal forsuch activity, and by directing employees to remove unioninsignia from their clothing, Respondent violated Section8(a)(1) of the Act.4.By such interrogation, threats of reprisals anddirectives, the Company interfered with employee freedomof choice in the election conducted on April 23.5.Objections 2 and 4 filed by the Petitioner in Case28-RC-2176 are without merit and are overruled.6.Objection 5 filed by Petitioner in said case ismeritorious and is sustained.7.The challenges herein considered to the 15 ballotscast in the election are without merit and are overruled.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 2929 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.30 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byORDER175Respondent,Components,Inc., itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees in a manner violative ofSection 8(a)(1) of the Act.(b)Threatening employees with economic reprisals,including a loss of existing benefits, in the event theemployees select a labor organization to represent them.(c) In an unlawful manner, instructing employees toremove "vote yes" insignias.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-namedUnion, or any other labor organization, to bargain-collectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Phoenix, Arizona, place of business copiesof the notice attached hereto and marked "Appendix." 30Copies of said notice, on, forms to be provided by theRegional Director for Region 28, shall, after being dulysigned by a representative of Respondent, be posted by itimmediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of the receipt of thisDecision, what steps Respondent has taken to complyherewith.31It is further ordered that the election conducted on April23, 1971, be set aside, that the challenges to the ballots of15 employees be overruled, that each challenged ballot beopened and counted, and that Case 28-RC-2176 besevered from Case 28-CA-2350 and remanded to theRegional Director for his disposition.Order ofthe NationalLaborRelations Board" shall read"Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board"31 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region28, inwriting, within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith."